Citation Nr: 1436507	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  07-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984, and from March 1990 to July 1993, with service in the U.S. Army Reserve and Ohio Army National Guard from August 1980 until his retirement from the Reserve in July 1993; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Subsequently, the claims file was transferred to the jurisdiction of the RO in Atlanta, Georgia.  In December 2013, the Board remanded the claim for additional development. 

In September 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2005 statement, the Veteran asserted that his current lumbar spine disorder, to include back spasms, was caused by the service-connected residuals associated with a gunshot wound sustained in service.  The Veteran is currently service-connected for the following disabilities: (1) posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; (2) blindness in the right eye associated with a gunshot wound to the face, evaluated as 30 percent disabling; (3) migraine headaches associated with a gunshot wound to the face, evaluated as 30 percent disabling; (4) temporomandibular dysfunction secondary to a gunshot wound to the face, evaluated as 30 percent disabling; (5) epiphora associated with a gunshot wound to the face, evaluated as 10 percent disabling; and (6) paralysis of the face associated with a gunshot wound to the face, evaluated as noncompensable.  

The Board remanded the claim in December 2013 for a VA spine examination in order to assist in determining the following: (1) whether the Veteran's lumbar spine disorder had its onset in service; (2) whether lumbar spine arthritis was manifested to a compensable degree within one year of service discharge, or was otherwise etiologically related to his active service; and (3) whether it was at least as likely as not that the Veteran had a lumbar spine disorder that was caused or aggravated by any of service-connected disability.  

The Veteran was afforded a VA examination in January 2014.  The VA examiner opined that the Veteran's lumbar spine disorders (diagnosed as lumbosacral degenerative joint disease and lumbosacral strain) less likely than not began in service or within one year after service separation.  In support of this opinion, the examiner stated that service treatment records showed no treatment or complaints of low back pain during active duty service.  Also, the first documentation of low back pain was noted to be in November 2004, where the Veteran stated that he injured his low back after cleaning a bathtub.  Although the January 2014 VA examiner adequately addressed direct service connection for the Veteran's lumbar spine disorder, an opinion regarding the issue of secondary service connection was not rendered.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  In light of the foregoing, the Board finds that a remand for a supplemental VA opinion is necessary to address the issue of secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should refer the case to the VA examiner who conducted the January 2014 VA spine examination (or a suitable substitute) for a supplemental medical opinion to address the issue secondary service connection (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand must be made available to the examiner for review. 
   
(a)  The examiner should state whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that Veteran's lumbar spine disorder (diagnosed as lumbosacral degenerative joint disease and lumbosacral strain) is caused or aggravated by a service-connected disability.  (Note: the Veteran is currently service-connected for PTSD, blindness in the right eye, migraine headaches, temporomandibular dysfunction, epiphora, and paralysis of the face, all associated with a gunshot wound to the face sustained during service.  

(b)  If the VA examiner finds that the lumbar spine disorder is aggravated by a service-connected disability(ies), the examiner should indicate the degree of disability in the Veteran's lumbar spine disorder prior to aggravation and the current degree of disability of the lumbar spine disorder.

(c)  The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Note:  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

2.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



